Case 2:19-cv-02336-JTF-tmp Document 66 Filed 07/15/19 Page 1 of 3                   PageID 676



                           UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION


JOHN DOE,

        Plaintiff,                                          Docket No. 2:19-cv-02336-JTF

v.
RHODES COLLEGE.

        Defendant.


   PLAINTIFF’S MOTION FOR EXPEDITED TELEPHONIC HEARING ON THIRD
    PARTY’S, EMMA DAVIS, SEALED MOTION TO QUASH, AND MOTION TO
        COMPEL EMMA DAVIS TO GIVE DEPOSITION TESTIMONY, OR,
              ALTERNATIVELY, FOR DISCOVERY SANCTIONS.


         COMES NOW the Plaintiff, John Doe (hereinafter “Plaintiff”), and files this Motion and

incorporated Memorandum for an expedited hearing, to compel Emma Davis to provide

deposition testimony, and, alternatively, for discovery sanctions. In support of his motion,

Plaintiff states as follows:

                                   I. STATEMENT OF FACTS

        1.      On July 1, 2019, a subpoena ad testificandum was issued and properly served

upon Defendant’s Title IX investigator. See attached hereto, Exhibit A, Emma Davis’

Subpoena and Proof of Service.

        2.      Ms. Davis’ deposition was noticed for Monday, July 15, 2019, at 9:30 a.m. (Id.)

        3.      For the next 11 days, no objections were formally, or informally, stated to

Plaintiff.

        4.      On July 12, 2019, at 5:04 p.m., after close of business on the Friday before Ms.

Davis’ Monday deposition, Ms. Davis served her Motion to Quash upon Plaintiff. (ECF No. 63).
Case 2:19-cv-02336-JTF-tmp Document 66 Filed 07/15/19 Page 2 of 3                    PageID 677



In her Motion to Quash, Ms. Davis asserts a number of objections and a myriad of privileges.

(Id.) However, none of these objections were timely raised, nor has the Court currently issued an

order on Ms. Davis’ Motion to Quash.

       5.      On July 12, Plaintiff filed his Response to Ms. Davis’ Motion to Quash. (ECF No.

64) On July 12, Defendant filed its Response to Ms. Davis’ Motion to Quash. (ECF No. 65).

       6.      On Monday, July 15, at 9:30 a.m., Ms. Davis did not appear for her deposition in

compliance with the subpoena ad testificandum properly served upon her on July 1, 2019.

                                   II. REQUESTS FOR RELIEF

   Plaintiff now respectfully moves this Court for the following relief:

       7.      An expedited telephonic hearing on Ms. Davis’ Motion to Quash.

       8.      An expedited order on Ms. Davis’ Motion to Quash.

       9.      An expedited order compelling Ms. Davis to provide deposition testimony.

       10.     Alternatively, an expedited order compelling Ms. Davis to provide limited

               deposition testimony.

       11.     Alternatively, an order issuing discovery sanctions against Defendant, in the form

of an appropriate negative inference instruction.

                                          CONCLUSION

       For the foregoing reasons, Plaintiff asks the Court for an expedited hearing on Ms. Davis’

Motion to Quash, to issue an order on Ms. Davis’ Motion to Quash compelling Ms. Davis to

provide deposition testimony. Alternatively, for this Court to issue discovery sanctions against

Defendant, in the form of an appropriate negative inference instruction, and that this Court order

any further relief to which Plaintiff may prove he is entitled.




                                                    2
Case 2:19-cv-02336-JTF-tmp Document 66 Filed 07/15/19 Page 3 of 3                   PageID 678



                                            Respectfully submitted,

                                            BLACK MCLAREN JONES
                                            RYLAND & GRIFFEE PC

                                            /s/ Brice M. Timmons
                                            Brice M. Timmons (#29582)
                                            Megan E. Arthur (#25243)
                                            Christopher M. Williams #36256
                                            530 Oak Court Drive, Suite 360
                                            Memphis, Tennessee 38117
                                            (901) 762-0535 – Phone
                                            (901) 762-0539 – Facsimile
                                            btimmons@blackmclaw.com
                                            marthur@blackmclaw.com
                                            cwilliams@blackmclaw.com
                                            Attorneys for Plaintiff


                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was served on Defendant via the Court’s

ECF system on this the 28th day of June, 2019.



                                                     /s/ Brice M. Timmons



                           CERTIFICATE OF CONSULTATION

       I hereby certify that Plaintiff’s counsel has consulted with counsel for Emma Davis, Sam

Blair, and Defendant’s counsel, via e-mail, on the relief sought in this motion. The parties have

been unable to come to an agreement on the relief sought herein.

                                                     /s/ Brice M. Timmons




                                                 3
